United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60859
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHARON SHARPE CAMPBELL-ALLISON,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 1:95-CR-24-GRo
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Sharon Sharpe Campbell-Allison, federal inmate #03811-043,

was convicted on her plea of guilty to a charge of conspiracy to

possess cocaine with intent to distribute and was sentenced to

188 months of imprisonment and five years of supervised release.

Campbell-Allison appeals the district court’s denial of her

motion to compel the Government to move pursuant to FED. R. CRIM.

P. 35(b) for a reduction of sentence based on her substantial

assistance.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60859
                                 -2-

     The district court construed Campbell-Allison’s motion as

arising under Rule 35(b).   A motion for reduction of a sentence

pursuant to Rule 35(b) must be filed by the Government.    United

States v. Early, 27 F.3d 140, 141 (5th Cir. 1994).   The

Government’s refusal to move for a reduction of sentence is not

reviewable by the district court absent a “substantial threshold

showing” that the decision is based on an unconstitutional

motive.   Wade v. United States, 504 U.S. 181, 185-86 (1992).

Campbell-Allison has not made such a showing.

     Campbell-Allison’s motion was “unauthorized and without a

jurisdictional basis.”   United States v. Early, 27 F.3d 140, 141

(5th Cir. 1994).   Accordingly, the judgment of the district court

is AFFIRMED.